STOCK PURCHASE AND SALE AGREEMENT
 
This Stock Purchase and Sale Agreement (this “Agreement”) is dated as of
December 17, 2010, by and among SINOBIOMED INC., a Delaware corporation
(collectively with its predecessors, the “Seller”), CHINA NONFERROUS METALS
RESOURCE GEOLOGICAL SURVEY INC., a British Virgin Islands limited company (the
“Purchaser”) and WANXIN BIO-TECHNOLOGY LIMITED, a British Virgin Islands limited
company (the “Company”).  Each of the Seller, the Purchaser and the Company is
referred to herein as a “Party” and collectively, as the “Parties.”
 
BACKGROUND


A.           The Seller is the holder of 100% of the issued and outstanding
ordinary shares of the Company (the “Shares”).  As part of a plan of
reorganization, the Seller desires to sell to Purchaser and Purchaser desires to
purchase from the Seller the Shares, for an aggregate purchase price of Two
Hundred Thousand Dollars ($200,000) (the “Purchase Price”), upon the terms,
provisions, and conditions and for the consideration hereinafter set forth.
 
B.    The Board of Directors of each of the Seller and the Purchaser has
determined that it is desirable to effect this plan of reorganization and share
purchase and sale.
 
NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto do
hereby represent, warrant, covenant, and agree as follows:


ARTICLE 1.
DEFINITIONS
 
1.1.    Purchase and Sale.  Based upon the representations, warranties, and
covenants and subject to the terms, provisions, and conditions contained in this
Agreement, at the Closing (as defined below), the Seller hereby sells,
transfers, assigns, conveys and delivers the Shares to Purchaser subject to the
conditions set forth herein, and Purchaser agrees to purchase the Shares from
the Seller for the consideration hereinafter set forth.
 
1.2.    Purchase Price.  In the Closing Date (as defined below) the Purchaser
shall pay the Purchase Price to the Seller.
 
1.3.    Closing Deliveries. (a) Upon execution of this Agreement (the
“Closing”), the Seller shall deliver or cause to be delivered to the Purchaser
the following (the “Seller Deliverables”) (i) the original certificate(s)
representing the Shares, accompanied by a duly executed stock transfer power for
transfer by the Seller of the Shares to the Purchaser and (ii) the resignation
and release of any officers and directors of the Seller who are also officers
and directors of the Company, and the designees, if any, specified by the
Purchaser will have been appointed as officers and directors of the Company; and
(b) at the Closing, the Purchaser shall deliver or cause to be delivered to the
following (the “Purchaser Deliverables”) (i) the Purchase Price in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose and (ii) a duly executed
release by the Purchaser and the Company of the Seller and each of its current
directors and officers, in form and substance satisfactory to the Seller.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Subject to the exceptions previously provided in disclosure materials (both
written and verbal) to the Purchaser (the “Disclosure Materials”), regardless of
whether or not the Disclosure Materials are referenced below with respect to any
particular representation or warranty, each of the Company and the Seller
represents and warrants as follows to the Purchaser.
 
2.1.    Organization, Standing and Power.  Each of the Seller and the Company is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or the Seller (as
defined below).  Each of the Company and the Seller is duly qualified to do
business in the jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.  The Seller has delivered to the Purchaser true and complete
copies of the Company’s charter, organizational documents and constituent
instruments (the “Constituent Instruments”) and the comparable Constituent
Instruments of each of its subsidiaries, in each case as amended through the
date of this Agreement. “Material Adverse Effect” means any of (i) a material
and adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under this Agreement.
 
2.2.    Subsidiaries; Equity Interests. The Disclosure Materials lists each
subsidiary of the Company and its jurisdiction of organization. All the
outstanding shares of capital stock or equity investments of each subsidiary
have been validly issued and are fully paid and nonassessable and are as of the
date of this Agreement owned by the Company, by another subsidiary of the
Company or by the Company and another subsidiary of the Company.  Except for its
interests in its subsidiaries, the Company does not as of the date of this
Agreement own, directly or indirectly, any capital stock, membership interest,
partnership interest, joint venture interest or other equity interest in any
person.
 
2.3.    Capital Structure.  The authorized capital stock of the Company consists
of 50,000 ordinary shares, $1 par value.  As of the date hereof, 1,750 ordinary
shares are issued and outstanding, all of which are held by the Seller.  Except
as set forth above, no shares of capital stock or other voting securities of the
Company are issued, reserved for issuance or outstanding.  Except as set forth
in the Disclosure Materials, the Company is the sole record and beneficial owner
of all of the issued and outstanding capital stock of each of its
subsidiaries.  All outstanding shares of the capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable and not subject to
or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the law of the British Virgin Islands, the Company’s Constituent
Instruments or any Contract to which the Company is a party or otherwise bound.
Except as set forth in the Disclosure Materials, there are not any bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of the Company’s capital stock or the capital
stock of any of its subsidiaries may vote (“Voting Debt”).  Except as set forth
in the Disclosure Materials, as of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company or any of its subsidiaries is a party or by which any of them is bound
(a) obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Company or any of its
subsidiaries or any Voting Debt, (b) obligating the Company or any of its
subsidiaries to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking or (c)
that give any person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of the
capital stock of the Company or of any of its subsidiaries.  As of the date of
this Agreement, there are not any outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of capital stock
of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4.    Authority; Execution and Delivery; Enforceability.  Each of the Company
and the Seller has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement (the “Transactions”).  The execution and delivery by each of the
Company and the Seller of this Agreement and the consummation by each of them of
the Transactions have been duly authorized and approved by their respective
Board of Directors and no other corporate proceedings on the part of any of them
are necessary to authorize this Agreement and the Transactions.  When executed
and delivered, this Agreement will be enforceable against each of the Company
and the Seller in accordance with its terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally.
 
2.5.    No Conflicts; Consents.  The execution and delivery by each of the
Seller and the Company of this Agreement does not, and the consummation of the
Transactions and compliance with the terms hereof will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any lien or encumbrance upon any of the properties or assets
of the Company under, any provision of (i) the Constituent Instruments of  the
Company, (ii) any material Contract to which the Seller or the Company is a
party or by which any of their respective properties or assets is bound or (iii)
any material judgment, order or decree or material Law applicable to the Company
or the Seller and each of their respective properties or assets, other than, in
the case of clauses (ii) and (iii) above, any such items that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on any of them.  Except for any required filings with
the Companies Registry for the British Virgin Islands and the waiver and consent
of the Company’s lender(s) deliverable under Article 5 hereof, no Consent of, or
registration, declaration or filing with, or permit from, any governmental
entity is required to be obtained or made by or with respect to the Company or
the Seller in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions.
 
2.6.    Litigation.  Except as set forth in the Disclosure Materials, there is
no action against or affecting the Company or any of its respective properties
which (a) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the delivery of the Shares or (b)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect on the
Company.
 
2.7.    Compliance with Applicable Laws.  Except as set forth in the Disclosure
Materials, the Company has conducted their business and operations in compliance
with all applicable Laws, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8.    Contracts.  Except as disclosed in the Disclosure Materials, there are
no Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the
Company.  The Company is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on the Company.
 
2.9.    Title to Properties.  Except as set forth in the Disclosure Materials,
the Company does not own any real property.  The Company has sufficient title
to, or valid leasehold interests in, all of its properties and assets used in
the conduct of its businesses, except to the extent the failure of having such
sufficient title or valid leasehold interest, would not reasonably be expected
to have a Material Adverse Effect.  To the knowledge of the Company, the current
assets of the Company constitute all of the assets required for use in
connection with the businesses currently carried on by the Company and are
adequate to conduct such businesses as currently conducted.
 
2.10.    Transactions with Affiliates and Employees.  Except as set forth in the
Disclosure Materials, to the knowledge of the Company, none of the officers or
directors of the Company  and none of its employees is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any Contract or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
2.11.    Solvency.  [Based on the financial condition of the Company as of the
Closing Date (and assuming that the Closing shall have occurred), (a) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (b) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (c) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.]
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
The Purchaser represents and warrants as follows to the Company and the Seller.
 
3.1.    Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
has been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser.  This Agreement has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.    Knowledge and Experience. Purchaser has such knowledge and experience in
financial and business matters so as to be capable of evaluating and
understanding, and has evaluated and understood, the merits and risks of
purchasing the Shares.  The Purchaser has reviewed copies of such documents and
other information as Purchaser has deemed necessary in order to make an informed
investment decision with respect to its purchase of the Shares and the Purchaser
is not relying upon the Seller for the accuracy or completeness of any of the
information reviewed by the Purchaser, including all information filed by the
Company with the Securities and Exchange Commission (the “Commission”).
 
3.3.    Non-reliance on Communications.  Purchaser is relying solely on
Purchaser’s own decision or the advice of Purchaser’s own adviser(s) with
respect to purchasing the Shares and the acquisition of the Shares, and has
neither received nor relied on any communication from the Seller or its agents
regarding any legal, investment or tax advice relating to purchasing the Shares
and the acquisition of the Shares.
 
3.4.    Substantial Risks.  Purchaser recognizes that investments in the Company
involve substantial risks, including the risk factors described in the Seller’s
Annual Report on Form 10-KSB filed on April 14, 2008.  Purchaser has taken full
cognizance of, and understands, such risks and has obtained sufficient
information to evaluate the merits and risks of purchasing the Shares and the
acquisition of the Shares. Purchaser will have sufficient liquidity with respect
to Purchaser’s net worth for an adequate period of time to provide for
Purchaser’s needs and contingencies.
 
3.5.    No Warranties of Financial Results.  Purchaser confirms that none of the
Seller’s members, officers nor any of the Seller’s agents have made any
warranties concerning the purchase of the Shares, including, without limitation,
any warranties concerning anticipated financial results, or the likelihood of
success of the operations, of the Company.
 
3.6.    No Government Endorsement.  Purchaser understands that no federal, state
or other governmental agency of the United States or any other territory or
nation has passed on or made any recommendation or endorsement of an investment
in the Shares.
 
3.7.    No Express or Implied Warranty.  Purchaser acknowledges and agrees that,
except as expressly set forth in Article II of this Agreement, the Seller makes
no representation or warranty, express or implied, at law or in equity, in
respect of any matter relating to the Company, including, without limitation,
the assets, financial condition, liabilities, operations or prospects of the
Company or in respect of the transactions contemplated by this Agreement, and
any such other representations or warranties are hereby expressly disclaimed by
the Seller.  Purchaser further acknowledges and agrees that the Seller is an
affiliate of the Company and as a result may be aware of certain non-public
material information concerning the Company.  Purchaser waives any claims that
may arise as a result of the Seller’s knowledge regarding the Company.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.    Securities Laws Disclosure; Publicity.  Within four Business Days
following the execution of this Agreement the Company is obligated file a
Current Report on Form 8-K disclosing the material terms of this Agreement and
on the fourth Business Day following the Closing Date the Company is obligated
to file an additional Current Report on Form 8-K to disclose the Closing.  In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission.  “Business Day” means any day except Saturday,
Sunday and any day which is a federal legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2.    Release.  The Purchaser and its respective affiliates and/or heirs,
hereby releases and forever discharges the Purchaser and its officers,
directors, employees, agents, counsels, accountants, affiliates and heirs
(collectively, the “Releasees”) from any and all claims, demands, judgments,
proceedings, causes of action, orders, obligations, contracts, agreements,
liens, accounts, costs and expenses (including attorney’s fees and court costs),
debts and liabilities whatsoever, whether known or unknown, suspected or
unsuspected, matured or unmatured, both at law (including federal and state
securities laws) and in equity, which the Company, the Purchaser or any of their
respective officers, directors, employees, agents, counsels, accountants,
affiliates and heirs now have, have ever had against the Releasees arising
contemporaneously with or prior to the date hereof or on account of or arising
out of any matter, cause, event or omission of any kind or nature occurring
contemporaneously with or prior to the date hereof.   The Purchaser hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter purported to
be released hereby.  Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, the Purchaser shall indemnify and hold
harmless each Releasee from and against all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, security interests, taxes,
liens, losses, lost value, expenses and fees (including attorneys’ fees and
court costs) arising directly or indirectly from or in connection with (i) the
assertion by or on behalf of the Purchaser or any of its affiliates and/or heirs
of any claim or other matter purported to be released hereunder and (ii) the
assertion by any third party of any claim or demand against any Releasee which
claim or demand arises directly or indirectly from, or in connection with, any
assertion by or on behalf of the Purchaser or any of its affiliates and/or heirs
against any third party of any claims or other matters purported to be released
hereunder.
 
4.3.    Further Action.  The Parties agree that if at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.


ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.    Conditions Precedent to the Obligations of the Purchaser to Purchase
Shares.  The obligation of the Purchaser to acquire Shares at the Closing is
subject to the satisfaction or waiver by the Purchaser, at or before the
Closing, of each of the following conditions:
 
(a)    Seller Deliverables.  The Seller shall have delivered the Seller
Deliverables in accordance with Section 1.3(a);
 
(b)    Representations and Warranties.  The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing as though made on and as of such
date;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing;
 
(d)    No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by this Agreement; and
 
(e)    Termination.  This Agreement shall not have been terminated as to the
Purchaser in accordance with Section 6.5.
 
5.2.    Conditions Precedent to the Obligations of the Seller to Sell
Shares.  The obligation of the Seller to sell Shares at the Closing is subject
to the satisfaction or waiver by the Seller, at or before the Closing, of each
of the following conditions:
 
(a)    Purchaser Deliverables.  The Purchaser shall have delivered the Purchaser
Deliverables in accordance with Section 1.3(b);
 
(b)    Representations and Warranties.  The representations and warranties of
the Purchaser contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
 
(c)    Performance.  The Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Purchaser
at or prior to the Closing;
 
(d)    No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by this Agreement; and
 
(e)    Termination.  This Agreement shall not have been terminated as to the
Purchaser in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1.    Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Seller shall pay all stamp and
other taxes and duties levied in connection with the issuance of the Shares.
 
6.2.    Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof.  This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.  It is understood that this Agreement may be prepared and
executed in both the English and Chinese languages, with both versions having
legal efficacy.  If a dispute arises as to the interpretation of a particular
provision of this Agreement because of differences between the Chinese and
English languages, the English version shall prevail.   
 
 
7

--------------------------------------------------------------------------------

 
 
6.3.    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 6.3 on a day that is not a Business
Day or later than 5:30 p.m. (New York City time) on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:
 
If to the Purchaser, to:


17A Tower A Maples International Center
No. 32 Xizhiman North Street
Haidian District, Beijing, China
Attention:  Ye Xun
Facsimile No.:    (86) 10 82275116
Telephone No.: (86) 10 82275854


If to the Company or the Seller, to:


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC  20037
Attention:  Scott C. Kline, Esq.
Facsimile No.:  202.663.8007
Telephone No.: 202.663.8233


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.    Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Seller and the Purchaser holding a majority of the Shares.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
6.5.    Termination.  This Agreement may be terminated prior to Closing:
 
(a)    by written agreement of the Purchaser and the Seller; and
 
(b)    by the Seller or the Purchaser upon written notice to the other, if the
Closing shall not have taken place by 6:30 p.m. Eastern time on the thirtieth
(30th) calendar day following the date of this Agreement; provided, that if such
day should fall on a day that is not a Business Day, the Outside Date shall be
deemed the next day that is a Business Day; provided further, that the right to
terminate this Agreement under this Section 6.5(b) shall not be available to any
Party whose failure to comply with its obligations under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such time.
 
 
8

--------------------------------------------------------------------------------

 
 
Upon a termination in accordance with this Section 6.5, the Parties shall not
have any further obligation or liability (including as arising from such
termination) to the other or any liability under this Agreement as a result
therefrom.
 
6.6.    Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
6.7.    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Seller may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Purchaser.”
 
6.8.    No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.2 (as to the
Releasees).
 
6.9.    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened (each a “Proceeding”) concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, employees or agents) shall be commenced exclusively in the Delaware
Courts.  Each of the Parties submits to the jurisdiction of any state or federal
court sitting in Clark County, Delaware, in any Proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any Proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto. Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
6.3 above. Nothing in this Section 6.10, however, shall affect the right of any
Party to bring any Proceeding arising out of or relating to this Agreement in
any other court or to serve legal process in any other manner permitted by law
or at equity. Each Party agrees that a final judgment in any Proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity.  If either Party shall commence a
Proceeding to enforce any provisions of this Agreement, then the prevailing
Party in such Proceeding shall be reimbursed by the other Party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
6.10.    Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for a
period of 24 months.
 
6.11.    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12.    Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13.    Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Seller will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.14.    Payment Set Aside.  To the extent that the Seller makes a payment or
payments to the Purchaser under this Agreement or the Purchaser enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Seller, a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
6.15.    Limitation of Liability.  Notwithstanding anything herein to the
contrary, each of the Company and the Seller acknowledges and agrees that the
liability of the Purchaser arising directly or indirectly hereunder,  of any and
every nature whatsoever shall be satisfied solely out of the assets of the
Purchaser, and that no trustee, officer, other investment vehicle or any other
affiliate of the Company or the Seller, shareholder or holder of shares of
beneficial interest of such a Party shall be personally liable for any
liabilities of the Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and Sale
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
SINOBIOMED INC.
         
 
By:
/s/ Chris Metcalf
     
Name: Chris Metcalf
     
Title: Director
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
PURCHASER AND COMPANY SIGNATURE PAGES FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and Sale
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
CHINA NONFERROUS METALS RESOURCE
GEOLOGICAL SURVEY INC.
         
 
By:
/s/ Ye Xun
     
Name: Ye Xun
     
Title: Chairman
 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
COMPANY SIGNATURE PAGE FOLLOWS]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and Sale
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
WANXIN BIO-TECHNOLOGY LIMITED
         
 
By:
/s/ Chris Metcalf
     
Name: Chris Metcalf
     
Title: Director
 

 